Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is in reply to the amendment filed on 09/28/2020.
Claims 1, 8, 11 and 20 have been amended.
Claims 2-3 and 12 have been cancelled.
Claim 21 has been newly added.
Claims 1, 4-11 and 13-21 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-11 and 13-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites providing recommendations to healthcare providers based on patient insurance claim data gathered. 
The limitation of providing recommendations for patient-based, contracted organizations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “cause a computer to,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but to “cause a computer” language to, “determine groups”, “rank contractual organizations” and “make recommendations” in the context of this claim encompasses 
Turning to the dependent claims, claims 4-5, 7, 13 and 16 describe what the data is such as constraints are a set of minimum number of the healthcare providers that needs to be included in each of the communities, the healthcare providers are both specialists and primary care providers, the constraints are a set ratio of the specialists to the primary care providers that needs to be communities, minimum number of healthcare providers needed in a community and associated contractual organizations, claims 9, 17, 18 describe comparing data such as organizations are ranked based on the scores, assign scores to each of the contractual organization, claims 8, 10, 14-15, 19 and 21 describe determining data such as assigning scores to each of the contractual organizations wherein the scores are based on participation percentage (participation%) and cover percentage (cover%) scores, wherein the participation% comprises a number of the healthcare providers a contractual organization has in common with the ACQ as a function of a number of the healthcare providers in the contractual organization, and wherein the cover% comprises the number of the healthcare providers the contractual organization has in common with the ACQ as a function of a number of the healthcare providers in the ACQ, the contractual organizations to include in the ACO comprise the contractual organizations having y highest scores, a ratio of specialist to primary care providers, and highest scored contractual organizations and calculating the scores as (1 + µ2) * ((participation% * cover%) / (µ2 * participation% + cover%)), wherein p is an end user-tunable parameter, and claims 6-7 and 15 describe what the system is merely associated with such as associations between the healthcare provider and contractual organization. As such, these are all similar to features in the independent claim in that they are manual steps that are applied on a computer or insignificant extra solution activity.    
i.e., as a generic processor performing a generic computer function of making recommendations based on ranking how well a healthcare  provider provides contracted medical services) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and making recommendations steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.             Determining the scope and contents of the prior art.
2.             Ascertaining the differences between the prior art and the claims at issue.
3.             Resolving the level of ordinary skill in the pertinent art.
4.             Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkerson (US 2020/0265362 A1) in view of Breitenstein (US 2011/0077958 A1).
Claim 1:
Wilkerson discloses a method for forming an Accountable Care Organization (ACO), comprising:
detecting communities of the healthcare providers within the groups using a recursive community detection process (See Fig. 2 network of management service includes providers, contract providers and other organization providers mentioned in P0046, P0049, P0051, where population data store serves as communities Fig. 2 (Items 234 and 214) for identifying, predicting and measuring.); 

ranking contractual organizations of the healthcare providers based on how well the contractual organizations represent the communities (See Fig. 32, where group scorecard mentioned in P0152-P0154 represents the healthcare providers servicing patient populations with chronic diseases and surveyed patient experiences.); and

identifying the contractual organizations to include in the ACO based on the ranking (See Fig. 14, exemplary contract provider’s evaluated performance mentioned in P0105.).

wherein the detecting comprises imposing constraints on the recursive community detection process including an in-community utilization constraint which specifies that, of all services a patient in a detected community receives, a percentage of the services comes from the healthcare providers in that detected community” and “wherein the ranking identifies, at a contractual organization-level, the contractual organizations to write contracts with to form the ACO using the communities detected from the raw insurance claim data which is at a healthcare provider-level (See Fig. 2 network of management service includes providers, contract providers and other organization providers mentioned in P0046, P0049, P0051, where population data store serves as communities Fig. 2 (Items 234 and 214) for identifying, predicting and measuring. See Fig. 32, where group scorecard mentioned in P0152-P0154 represents the healthcare providers servicing patient populations with chronic diseases and surveyed patient experiences. See Fig. 14, exemplary contract provider’s evaluated performance mentioned in P0105.).

Although Wilkerson teaches forming accountable care among communities of patients having disease conditions in common with ranking recommendations for the contractual organizations as mentioned above, Wilkerson does not explicitly teach a component such as a recommendation engine with visual aid features showing groups of patients shared among healthcare providers that subdivides each of the groups and using raw insurance data or:
determining groups of healthcare providers that have patients in common; 
creating a chart representing the healthcare providers weighted by a number of the patients each of the healthcare providers has in common with other healthcare providers;
presenting the chart on a display of a recommender engine to provide a user with
a visualization of the number of the patients the healthcare providers have in common.

Breitenstein teaches that it is known in the art of clinical analytics at the time of the invention to have weighing and presenting the patients that have a recommended physician in common with another physician in a computer generated chart and using raw insurance data to narrow the focus on appropriate peer groups within a healthcare organization in case that has overlapping of medical resources needs to be reported. Claims data (P0013), billing codes, IDC codes, CPT codes (P0048) and diagnostic codes (P0061) serve as raw insurance data. Healthcare providers differentiated into groups, clustering with the use of visualization tool is taught in P0070-P0072 serve to divide groups of healthcare provider communities. See Fig. 14-17 mentioned in [P0072-P0074] Referring to FIG. 14, a visual representation of interactions in a primary care physician network is shown. Each diamond represents a primary care physician in the network, or a vertex, and each connecting line between each primary care physician, or the edge between two vertices, represents the number of shared patients by the thickness of the line. The visualization shows distinct clusters of physicians who have many shared patients among them with a smattering of smaller clusters and physicians who do not share patients with any other physicians or have very few shared patients. In this example, primary care physicians may be identified as part of an institution or practice by a unique shading or coloring of the diamond. Software modules taught in P0088, P0093 serve as engines used to carry out visualization charts of invention.
Therefore, it would have been obvious to one of ordinary skill in the art of clinical analytics at the time of the invention to modify the method, software and system of Wilkerson to have weighing and presenting the patients that have a recommended physician in common with another physician in a computer generated chart and using raw insurance data, as taught by Breitenstein, to narrow the focus on appropriate peer groups within a healthcare organization in case that has overlapping of medical resources needs to be reported.
Claim 8:
Wilkerson further discloses further comprising: assigning scores to each of the contractual organizations, wherein the scores are based on participation percentage (participation%) and cover percentage (cover%) scores, wherein the participation% comprises a number of the healthcare providers a contractual organization has in common with the ACQ as a function of a number of the healthcare providers in the contractual organization, and wherein the cover% comprises the number of the healthcare providers the contractual organization has in common with the ACQ as a function of a number of the healthcare providers in the ACQ
Claim 11:
Wilkerson discloses a non-transitory computer-readable program product for forming an ACO, the computer program product comprising a computer readable storage medium having program instructions embodied therewith which, when executed (See P0039.), cause a computer to:
determine groups of healthcare providers that have patients in common; detect communities of the healthcare providers within the groups using a recursive community detection process (See Fig. 2 network of management service includes providers, contract providers and other organization providers mentioned in P0046, P0049, P0051, where population data store serves as communities Fig. 2 (Items 234 and 214) for identifying, predicting and measuring.); 

rank contractual organizations of the healthcare providers based on how well the contractual organizations represent the communities (See Fig. 32, where group scorecard mentioned in P0152-P0154 represents the healthcare providers servicing patient populations with chronic diseases and surveyed patient experiences.); and

identify the contractual organizations to include in the ACO based on the ranking (See Fig. 14, exemplary contract provider’s evaluated performance mentioned in P0105).

wherein detecting the communities comprises imposing constraints on the recursive community detection process including an in-community utilization constraint which specifies that of all services a patient in a detected community receives, a percentage of the services comes from the healthcare providers in that detected community” and “wherein the ranking identifies, at a contractual organization-level. the contractual organizations to write contracts with to form the ACQ using the communities detected from the raw insurance claim data which is at a healthcare provider-level (See Fig. 2 network of management service includes providers, contract providers and other organization providers mentioned in P0046, P0049, P0051, where population data store serves as communities Fig. 2 (Items 234 and 214) for identifying, predicting and measuring. See Fig. 32, where group scorecard mentioned in P0152-P0154 represents the healthcare providers servicing patient populations with chronic diseases and surveyed patient experiences. See Fig. 14, exemplary contract provider’s evaluated performance mentioned in P0105.).

Although Wilkerson teaches forming accountable care among communities of patients having disease conditions in common with ranking recommendations for the contractual organizations as mentioned above, Wilkerson does not explicitly teach a component such as a recommendation engine with visual aid features showing groups of patients shared among healthcare providers that subdivides each of the groups and using raw insurance data or:
creating a chart representing the healthcare providers weighted by a number of the patients each of the healthcare providers has in common with other healthcare providers;
present the chart on a display of a recommender engine to provide a user with
a visualization of the number of the patients the healthcare providers have in common.

Breitenstein teaches that it is known in the art of clinical analytics at the time of the invention to have weighing and presenting the patients that have a recommended physician in common with another physician in a computer generated chart and using raw insurance data to narrow the focus on appropriate peer groups within a healthcare organization in case that has overlapping of medical resources needs to be reported. Claims data (P0013), billing codes, IDC codes, CPT codes (P0048) and diagnostic codes (P0061) serve as raw insurance data. Healthcare providers differentiated into groups, clustering with the use of visualization tool is taught in P0070-P0072 serve to divide groups of healthcare provider communities. See Fig. 14-17 mentioned in [P0072-P0074] Referring to FIG. 14, a visual representation of interactions in a primary care physician network is shown. Each diamond represents a primary care physician in the network, or a vertex, and each connecting line between each primary care physician, or the edge between two vertices, represents the number of shared patients by the thickness of the line. The visualization shows distinct clusters of physicians who have many shared patients among them with a smattering of smaller clusters and physicians who do not share patients with any other physicians or have very few shared patients. In this example, primary care physicians may be identified as part of an institution or practice by a unique shading or coloring of the diamond. Software modules taught in P0088, P0093 serve as engines used to carry out visualization charts of invention.
Therefore, it would have been obvious to one of ordinary skill in the art of clinical analytics at the time of the invention to modify the method, software and system of Wilkerson 
Claim 20:
Wilkerson discloses a system for forming an ACO, comprising:  (See P0039.), a recommender engine configured to (See Fig. 1):
determine groups of healthcare providers that have x number of patients in common; detect communities of the healthcare providers within the groups using a recursive community detection process (See Fig. 2 network of management service includes providers, contract providers and other organization providers mentioned in P0046, P0049, P0051, where population data store serves as communities Fig. 2 (Items 234 and 214) for identifying, predicting and measuring.); 

rank contractual organizations of the healthcare providers based on how well the contractual organizations represent the communities (See Fig. 32, where group scorecard mentioned in P0152-P0154 represents the healthcare providers servicing patient populations with chronic diseases and surveyed patient experiences.); and

identify the contractual organizations to include in the ACO based on the ranking (See Fig. 14, exemplary contract provider’s evaluated performance mentioned in P0105).

wherein detecting the communities comprises imposing constraints on the recursive community detection process including an in-community utilization constraint which specifies that of all services a patient in a detected community receives, a percentage of the services comes from the healthcare providers in that detected community” and “wherein the ranking identifies, at a contractual organization-level, the contractual organizations to write contracts with to form the ACO using the communities detected from the raw insurance claim data which is at a healthcare provider-level (See Fig. 2 network of management service includes providers, contract providers and other organization providers mentioned in P0046, P0049, P0051, where population data store serves as communities Fig. 2 (Items 234 and 214) for identifying, predicting and measuring. See Fig. 32, where group scorecard mentioned in P0152-P0154 represents the healthcare providers servicing patient populations with chronic diseases and surveyed patient experiences. See Fig. 14, exemplary contract provider’s evaluated performance mentioned in P0105.).

Although Wilkerson teaches forming accountable care among communities of patients having disease conditions in common with ranking recommendations for the contractual organizations as mentioned above, Wilkerson does not explicitly teach a component such as a 
creating a chart representing the healthcare providers weighted by a number of the patients each of the healthcare providers has in common with other healthcare providers;
presenting the chart on a display of a recommender engine to provide a user with
a visualization of the number of the patients the healthcare providers have in common.

Breitenstein teaches that it is known in the art of clinical analytics at the time of the invention to have weighing and presenting the patients that have a recommended physician in common with another physician in a computer generated chart and using raw insurance data to narrow the focus on appropriate peer groups within a healthcare organization in case an overlapping of medical resources needs to be reported. Claims data (P0013), billing codes, IDC codes, CPT codes (P0048) and diagnostic codes (P0061) serve as raw insurance data. Healthcare providers differentiated into groups, clustering with the use of visualization tool is taught in P0070-P0072 serve to divide groups of healthcare provider communities. See Fig. 14-17 mentioned in [P0072-P0074] Referring to FIG. 14, a visual representation of interactions in a primary care physician network is shown. Each diamond represents a primary care physician in the network, or a vertex, and each connecting line between each primary care physician, or the edge between two vertices, represents the number of shared patients by the thickness of the line. The visualization shows distinct clusters of physicians who have many shared patients among them with a smattering of smaller clusters and physicians who do not share patients with any other physicians or have very few shared patients. In this example, primary care physicians may be identified as part of an institution or practice by a unique shading or coloring of the diamond. Software modules taught in P0088, P0093 serve as engines used to carry out visualization charts of invention.
.

Claims 4, 5, 10, 13, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkerson (US 2020/0265362 A1) in view of Breitenstein (US 2011/0077958 A1) further in view of Ford (US 2015/0100336 A1).
Claim 4:
Wilkerson and Breitenstein do not explicitly teach wherein the constraints further comprise a set minimum number of the healthcare providers that needs to be included in each of the communities.
Ford teaches that it is known in the art of healthcare management at the time of the invention to have a set minimum number of the healthcare providers that needs to be included in each of the communities to narrow the focus on appropriate peer groups within a healthcare organization. See Fig. 22 (Items 2122 and 2126) and in [P0121-P0122] The points input boxes 2122 and 2126 enable an organization to assign a number of points to, in this case, providers 2018 and endocrinologists 2024 if the designated quality measure is met, where a user can optionally set a set minimum number of the healthcare providers.
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare management at the time of the invention to modify the method, software and system of Wilkerson and Breitenstein to have a set minimum number of the healthcare providers that needs to be included in 
Claim 5:
Wilkerson and Breitenstein do not explicitly teach wherein the healthcare providers include both specialists and primary care providers, and wherein the constraints further comprise a set ratio of the specialists to the primary care providers that needs to be included in each of the communities.
Ford teaches that it is known in the art of healthcare management at the time of the invention to have both specialists and primary care providers, having constraints comprising a set ratio of the specialists to the primary care providers to narrow the focus on cost-saving groups within a healthcare organization. See Fig. 13 (Items 1310 1312, 1316 and 1316) and in [P0104-P0105] From table 1310, it can be seen, for example, that the organization's specialists, emergency department (ED), and nursing home are being utilized at capacity or are over capacity, where bar graph depicts a ratio and primary care physicians make up overall providers.
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare management at the time of the invention to modify the method, software and system of Wilkerson and Breitenstein to have both specialists and primary care providers, having constraints comprising a set ratio of the specialists to the primary care providers, as taught by Ford, to narrow the focus on cost-saving groups within a healthcare organization.
Claims 10 and 19:
Wilkerson and Breitenstein do not explicitly teach wherein the recommendations for the contractual organizations to include in the ACO comprise the contractual organizations having y highest scores.
Ford teaches that it is known in the art of healthcare management at the time of the invention to have the contractual organizations having y highest scores to narrow the focus on top performing Once the opportunity indexes for different quality measures are calculated for a provider, the different opportunity indexes can be ranked and plotted on a graphical user interface (GUI) so that the provider can identify those quality measures having the highest opportunity to improve the provider's performance incentive score.
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare management at the time of the invention to modify the method, software and system of Wilkerson and Breitenstein to have the contractual organizations having y highest scores, as taught by Ford, to narrow the focus on top performing groups within a healthcare organization.
Claim 13:
Wilkerson and Breitenstein do not explicitly teach wherein the constraints further comprise a set minimum number of the healthcare providers that needs to be included in each of the communities.
Ford teaches that it is known in the art of healthcare management at the time of the invention to have a set minimum number of the healthcare providers that needs to be included in each of the communities to narrow the focus on appropriate peer groups within a healthcare organization. See Fig. 22 (Items 2122 and 2126) and in [P0121-P0122] The points input boxes 2122 and 2126 enable an organization to assign a number of points to, in this case, providers 2018 and endocrinologists 2024 if the designated quality measure is met, where a user can optionally set a set minimum number of the healthcare providers.
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare management at the time of the invention to modify the method, software and system of Wilkerson and Breitenstein to have a set minimum number of the healthcare providers that needs to be included in each of the communities, as taught by Ford, to narrow the focus on appropriate peer groups within a healthcare organization.
Claim 14:
Wilkerson and Breitenstein do not explicitly teach the healthcare providers include both specialists and primary care providers, and wherein the constraints further comprise a set ratio of the specialists to the primary care providers that needs to be included in each of the communities.
Ford teaches that it is known in the art of healthcare management at the time of the invention to have both specialists and primary care providers, having constraints comprising a set ratio of the specialists to the primary care providers to narrow the focus on cost-saving groups within a healthcare organization. See Fig. 13 (Items 1310 1312, 1316 and 1316) and in [P0104-P0105] From table 1310, it can be seen, for example, that the organization's specialists, emergency department (ED), and nursing home are being utilized at capacity or are over capacity, where bar graph depicts a ratio and primary care physicians make up overall providers.
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare management at the time of the invention to modify the method, software and system of Wilkerson and Breitenstein to have both specialists and primary care providers, having constraints comprising a set ratio of the specialists to the primary care providers, as taught by Ford, to narrow the focus on cost-saving groups within a healthcare organization.
Claims 6, 7, 9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkerson (US 2020/0265362 A1) in view of Breitenstein (US 2011/0077958 A1) further in view of D’Auria (US 2013/0332194 A1).
Claim 6:
D’Auria further discloses determining associations between the healthcare providers and the contractual organizations (Ranking a healthcare provider among peers is taught in P0093-P0094, ranked financial loss in P0203 and performance score in P0204. In [P0008] Receiving healthcare-related information may include receiving information related to quality of care guidelines of a pay for performance healthcare provider contract, and see Pay-For-Performance contracts motioned in P0078.).
Therefore, it would have been obvious to one of ordinary skill in the art of clinical analytics at the time of the invention to modify the method, software and system of Wilkerson and Breitenstein to determine associations between the healthcare providers and the contractual, as taught by D’Auria, to narrow the focus on appropriate peer groups within a healthcare organization in case an overlapping of medical resources needs to be reported.
Claim 7:
D’Auria further discloses wherein at least one of the healthcare providers is associated with more than one of the contractual organizations (In [P0008] Receiving healthcare-related information may include receiving information related to quality of care guidelines of a pay for performance healthcare provider contract, and see Pay-For-Performance contracts motioned in P0078.).
Therefore, it would have been obvious to one of ordinary skill in the art of clinical analytics at the time of the invention to modify the method, software and system of Wilkerson and Breitenstein to determine associations between the healthcare providers and the contractual, as taught by D’Auria, to narrow the focus on appropriate peer groups within a healthcare organization in case an overlapping of medical resources needs to be reported.
Claim 9:
D’Auria further discloses wherein the contractual organizations are ranked based on the scores (In [P200] Identifying one or more corrective measures may include communicating the rank and/or a performance score to the service provider, performance contract mentioned in P0196, also see P0011-P0013.).).
Therefore, it would have been obvious to one of ordinary skill in the art of clinical analytics at the time of the invention to modify the method, software and system of Wilkerson 
Claim 15:
D’Auria discloses wherein the program instructions which, when executed, further cause the computer to: determine associations between the healthcare providers and the contractual organizations (Ranking a healthcare provider among peers is taught in P0093-P0094, ranked financial loss in P0203 and performance score in P0204. In [P0008] Receiving healthcare-related information may include receiving information related to quality of care guidelines of a pay for performance healthcare provider contract, and see Pay-For-Performance contracts motioned in P0078.).
Therefore, it would have been obvious to one of ordinary skill in the art of clinical analytics at the time of the invention to modify the method, software and system of Wilkerson and Breitenstein to determine associations between the healthcare providers and the contractual, as taught by D’Auria, to narrow the focus on appropriate peer groups within a healthcare organization in case an overlapping of medical resources needs to be reported.
Claim 16:
D’Auria discloses wherein at least one of the healthcare providers is associated with more than one of the contractual organizations (In [P0008] Receiving healthcare-related information may include receiving information related to quality of care guidelines of a pay for performance healthcare provider contract, and see Pay-For-Performance contracts motioned in P0078.).
Therefore, it would have been obvious to one of ordinary skill in the art of clinical analytics at the time of the invention to modify the method, software and system of Wilkerson and Breitenstein to determine associations between the healthcare providers and the 
Claim 17:
D’Auria discloses wherein the program instructions which, when executed, further cause the computer to: assign scores to each of the contractual organizations (See Fig. 16C, Fig. 16D, mentioned in P0196 and a compliance rate of a pay for performance contract for a given service provider in P0199-P200.).
Therefore, it would have been obvious to one of ordinary skill in the art of clinical analytics at the time of the invention to modify the method, software and system of Wilkerson and Breitenstein to determine associations between the healthcare providers and the contractual, as taught by D’Auria, to narrow the focus on appropriate peer groups within a healthcare organization in case an overlapping of medical resources needs to be reported.
Claim 18:
D’Auria discloses wherein the contractual organizations are ranked based on the scores (In [P200] Identifying one or more corrective measures may include communicating the rank and/or a performance score to the service provider, performance contract mentioned in P0196, also see P0011-P0013.).).
Therefore, it would have been obvious to one of ordinary skill in the art of clinical analytics at the time of the invention to modify the method, software and system of Wilkerson and Breitenstein to have contractual organizations ranked based on the scores, as taught by D’Auria, to narrow the focus on appropriate peer groups within a healthcare organization in case an overlapping of medical resources needs to be reported.

Response to Arguments
Applicant alleges that the present claims are an improvement to other technology or technical field. See pgs. 8-9 of Remarks – Examiner disagrees.
Comparing healthcare providers among their peers within a healthcare community or organization, among the patients that the healthcare providers have in common does not effect transformation, improve the functioning of the computer or to any technology field, but rather generally links the use of the judicial exception to a particular technological environment or field by reporting helpful quality assurance measure and performance outcomes that the community or organization would need to be aware in order to be cost effective, where frequency and cost are no impacted.
Applicant’s arguments have been fully considered, but are now moot in view of the new grounds of rejection.  The Examiner has entered a new rejection under 35 USC § 103(a) and applied art already of record

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Teresa Williams whose telephone number is 571.270.5509.  The Examiner can normally be reached on Monday-Friday, 8:30 am – 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria P. Augustine can be reached at 313.446.4858.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/T. W./
Examiner, Art Unit 3686
12/31/2020

/Jonathan Ng/Primary Examiner, Art Unit 3686